MCCLELLAN, J.
I concur, in the result flowing from the opinion of the Chief Justice, viz., the affirmance of the judgment of the circuit court.
I also' concur in the 'conclusion reached by him that section 17 of Article VI of the Constitution has no relation to appointments to fill vacancies in the office of judge of the City Court of Montgomery; and this both upon the considerations adverted to by him, and upon others to which I will presently refer.'
Whether the provision of the act of February 13th, 1879, entitled “Ail act to authorize the Governor, by and with the advice and consent of the. Senate, to appoint the judge of the City Court of Montgomery,” .which is in the following words: '“And in case of any vacancy in said office of judge of said City Court, after the passage of this act, such vacancy shall be filled by the Governor,” etc., etc., is within the title of said act, is a question upon which I have doubts. They are, however, of a nature which might be controlled by the rule which requires the resolution of doubt in favor of the constitutionality of legislative enactments, if it were essential to this case that that question should be decided. But, as I shall endeavor to demonstrate, that inquiry is not involved in this case.
So much with regard to the opinion of the Chief Justice and the points therein discussed. I now proceed to state my own position in the premises. In brief it is this: Under the act referred to there is and can be no such thing as an unexpired term of a judge of the City Court who dies' or resigns. To the contrary, while every incumbent of that office appointed by the Governor, with the advice and consent.of the Senate, is entitled to hold for the term of six years, unless he sooner dies or resigns, yet, if during that term he does resign, his term — the term covered by his. commission — thereupon instantly ends, and if he dies, his term dies with him; and upon such death or resignation of the incum*57bent, no part of his term remains as an “unexpired term” to be filled by appointment.
Section 1, Article VI of the Constitution leaves the power of creating inferior courts — such as is the City Court of Montgomery — to the unlimited discretion of the General Assembly. Section 13 of Article VI provides that “the judges of such courts may be elected or appointed in such mode as the General Assembly may prescribe.” There are no organic limitations. upon the power of the General Assembly in respect of the terms of such judges. That the legislature might provide for life tenure — in which case, of course, there would be no “unexpired term” on the death or even resignation of the incumbent — cannot be seriously questioned. For like reason, it cannot be seriously doubted that the legislature might in express language provide that the term of, the judge should be six years, and that upon .the death or resignation of an incumbent, a successor should be appointed for .a new term of six years and so on. Clearly in this latter case, as well as in the first suggested, there could never be any unexpired term of a judge going out of office by death, resignation, or removal pending the six years for which he was appointed. In such case the term would culminate upon the' termination'of his. incumbency of the office, and the succeeding judge would, by the words of the law, take, not for that part of the original term of six years which his predecessor failed to serve because of his death, resignation or removal — not for any unexpired term— but for a new and independent term of full six years. There would in such case be no “unexpired term” to be filled by appointment, just as there would be no “unexpired term” upon the death of an officer appointed for life; and hence it is most clear in both the cases supposed that there would be no field for the operation of section 17, Article VI of the Constitution; upon a vacancy occurring from any cause the Governor could not appoint for the unexpired term since there could be no such thing; and having power under that section to appoint only in case of an unexpired term, .the provision could have no application to the cases hypothesized.
Now the .case last supposed is essentially the case under, consideration. It is true that the act of Feb*58ruary 13th, 1879, does not in so many words declare that each term in the office of jndge of the City Court of Montgomery shall end upon the death, resignation or removal of the incumbent, and that there shall be no such thing as an “unexpired term” in said office; but it does, in the plainest language, expressly declare that the Governor and Senate shall appoint a judge of the court at the next session of the General Assembly after the death, resignation or removal of an incumbent, and that every judge appointed by the Governor and Senate, whether in succession to a judge going out of office before the expiration of the time for which he was appointed, or to succeed a judge who had served for six years, shall hold the office for six years — not for any unexpired part of a precedent term of six years, but for full six years — and until the close of the session of the General Assembly at which a new appointment is made; and this provision is obviously as clear and unmistakable to the utter exclusion of the idea that there can be any such thing as an “unexpired term” in said office, as if the law-makers had said: “There shall be no unexpired terms in the office of the judge of the City Court of Montgomery.” It requires only an examination of the act itself to demonstrate this. It is as follows:
“An act to authorize the Governor, by and with the advice and consent of the Senate, to appoint the judge of the City Court of Montgomery.
“Section 1. Be it enacted by the General Assembly of Alabama, That after the expiration of the term of •the present incumbent, the judge of the City Court of Montgomery shall be appointed in the following manner : The Governor shall nominate to the Senate three persons, learned in the law, for said office, from whom the Senate shall select one, and the person thus selected shall be the judge of said City Court; but in case no one of the three shall receive a majority of the votes in the Senate, the Senate shall notify the Governor of its refusal to confirm any one of the persons named, and the Governor shall thereupon nominate three other persons, and so on, from time to time, until one of the persons thus nominated is confirmed by a majority of votes in the Senate.
*59“Sec. 2. Be it further enacted, That the judge of the City Court of Montgomery, appointed and confirmed as provided in the preceding section, shall hold his office for six years, and until the close of the session of the General Assembly at which his successor is appointed and confirmed as above provided; and in case of any vacancy in said office of judge of said City Court, after the passage of this act, such vacancy shall be filled by the Governor, and the person thus appointed shall hold the office until the close of the next ensuing session of the General Assembly, and until his successor is appointed and confirmed.
“Sec. 3. Be it further enacted, That all laws and parts of laws in conflict with this act be and the same are hereby repealed.”
Upon the terms of this statute, I take it that nobody lean be found to deny or question that in case of any vacancy in the office of judge of the City Court of Montgomery, the Governor, filling the place temporarily meantime, shall at the next ensuing session of the General Assembly nominate three persons to the Senate for said office from whom the Senate shall select one, and the person thus selected shall be the judge of .said court. This is not only the clear and necessary intendment supplied by the words used, but the intendment is reasonable in itself and in precise accordance with the whole history of the State in all cases where the legislature or the Senate constituted the appointing power in whole or in part, and also in accord with the State’s history, at least prior to 1868, in respect of the electioof judges by the people, as Ave shall see more particularly further on. To reach a different conclusion as to the meaning of this act, the legislature would have to be convicted of the absurdity o.f abolishing this court, by an act expressly intended to provide for its continuance, in failing to provide for any incumbency of the office after the session of the General Assembly next ensuing the death, resignation or removal of an incumbent, since it is clear that the pro tempore appointee holds only to the close of such session, Avhen his successor is to be appointed if the court is to be maintained. We have then this case: A judge is appointed for six years. He serves three years and dies between *60sessions of the General Assembly. His successor cannot immediately be appointed by the Governor with the •advice and consent of the Senate, because the Senate is not in session, and the matter was not deemed of sufficient -consequence to justify a provision for the convention of .that body in extra session. A successor cannot be appointed subject to future confirmation by the Senate, since that would be to defeat the legislative purpose to give the Senate an original choice between three persons. Hence, it is provided that -a person shall be appointed to discharge the duties of the office ad interim, until the Senate convenes and can 'exercise its discretion upon the nominations made by the Governor. When the. Senate does convene, the act requires the Governor to submit or nominate to it three persons, ¡from whom, or from other three persons if they do not ¡confirm one of the first three, the Senate- selects one, and -that one is the judge of the City Court, according to the provisions-of the first section of the act. The second section of the act provides that every judge of the City Court appointed and confirmed as provided in the first section; that is every judge of said court selected by the Senate from any three persons nominated to.that body by the Governor, shall hold his office, not for any part of an existing term, not for any unexpired term, but for the full term of six years. The words are: “That the judge of the City Court of Montgomery, appointed and confirmed as provided in the preceding sectionf shall hold'Ms office for six years, and until his successor is appointed and confirmed as above providedIt would seem superfluous to suggest that a .judge appointed in succession to one who -dies, resigns or is removed before he serves out the six years for which he was appointed, is “the judge of the City Court of Montgomery,”- as fully in every conceivable sense as if the preceding judge had held out the six- years and he had then-been appointed. And being “the judge” of said court, and having been “appointed and confirmed as provided in the preceding section,” he is as clearly within the terms of the further provision that he “shall hold his office for six years,” a new and independent and full term, as if he had succeeded a judge who held for his full term- of six years. It -is not denied by anybody, *61but, to tlie contrary, conceded on all- hands, that the legislature had full power as to the terms of office of the judges of the City Court -of Montgomery. They could have made the tenure for life, as we harm seen, or during good behavior, and in such case there could never be an unexpired term. They could have provided that the judge should be appointed at a stated time and every six years thereafter for the term of six years', and in such case there would be an unexpired term upon the death or resignation of an incumbent within six years from the date of his appointment. They equally had the power to provide that the term of each judge, the term each judge was entitled to hold, should be six years unless he died, resigned or was removed meantime, in which case, of course, the term would end with the incumbency, and there would be no unexpired term. How can it be said with any show of reason that section 17 of Article VI of the Constitution applies to the judge of the City Court of Montgomery, when the Constitution itself left it with the legislature to make that section impossible of application? The proposition seems to me to be palpably groundless; and this without regard to what the legislature has provided in the premises. Having under the Constitution this undoubted power to provide for an incumbency of office in such way that there could never be an unexpired term to be filled by the Governor, it is to my mind absurd to say that the same Constitution provided for the filling of an unexpired term in such office; and the absurdity is accentuated and emphasized when it is considered that the legislature acting within its constitutional powers has in fact provided for the incumbency of this office in such a way as that there never can be any unexpired term to be filled by executive appointment. For what the legislature lias done as clearly shown by the act is this: They have provided that each incumbent, by executive and senatorial appointment shall hold his office for six years, not that each term shall endure for six years — the word term is not used in the act except in reference to the then incumbent who .was in for a fixed term of six years — not that the incumbency of the office shall be divided into terms of six years each, but that each judge so appointed shall be *62entitled to liold the office for that period. The legislature could not make him hold it for that period, it could not keep 'him from dying or resigning; but it could secure to him the right to hold for that length of time if he chose, and lived, to exercise it. And that is what they have done and all they intended to do in this statute. And they have done this with respect to every judge appointed by the Governor by and with the advice and consent of the Senate. They have not marked the office off into fixed terms with fixed times of election with equal periods between. They have secured to the incumbent the right to serve for a given period. If he ¡serves that period it is all well and good. If he dies, or resigns or is removed, the period ceases; and the appointee who comes after him takes for a like period, not for so much of the time his predecessor was entitled to hold as he did not in fact hold, but for the full period of six years initiated upon his confirmation by the Senate. The period which an incumbent is entitled to serve — his term of service — ceasing on his death, resignation or removal, even the ad interim appointment is not for an unexpired term, or any part of an unexpired term. In such case there is an office without an incumbent, and a permanent appointment to it in the way the legislature has prescribed canfiot be immediately made. It is, therefore, further provided that the Governor; acting alone, shall fill the vacant judgeship till the Senate meets. Such appointment may cover a period of nearly two years or of only a few days; but, however long or short the period may be, it is not for any unexpired term; the term of service to which the preceding incumbent was entitled having fully expired upon the instant of his death, resignation or removal.
These considerations leave me without a shadow of doubt that section 17 of Article VI of the Constitution has no application whatever to appointments to the office of judge of the City Court of Montgomery; and that the act authorizing the appointment of the respondent to that office as and viren he was appointed is entirely constitutional and valid. And I am with equal assurance of correctness of the further opinion, that his appointment entitles him to “'hold his office for six years, and until the close of the session of the General Assem*63bly at Avliich his successor is appointed and confirmed” as proAdded in the first section of said act.
I propose noAv to notice, as briefly ,as may be, the objections that are urged to the views I entertain on this matter and to the conclusion I have just announced.
It is said that an office Avitliout fixed terms commencing find ending at stated dates is such an anomaly in our jurisprudence it is unreasonable to suppose that the legislature could ever have intended its creation. A sufficient ansAver to this suggestion is, that Avhen the language of the legislature is plain and unambiguous, the reasonableness, the policy, the wisdom of the enactment, if within organic competency, are not matters for the consideration of the courts. The people in convention assembled haAdng seen fit to leave these matters to the legislature, the courts palpably transgress the well defined limits of their altogether different poAvers Avhen they undertake to meddle Avith them.
But it is said that such a conclusion, that is that terms of an office — or, more accurately in this case, the terms incumbents of an office are entitled to seive — begin Avith the appointment of an incumbent and end either at the end of a given number of years thereafter, or 'with his death, resignation or removal during those years, Avould lead to such confusion and incoirvenience that Ave cannot suppose the laAv-makers to have ever so intended. This is much the same as the last objection, and the ansAver to it is much the same. The argument of inconvenience, of confusion and difficulty in the execution of a statute, can never prevail or be of any consequence against the plain Avords of an enactment.
It is said that it is of much importance for the public, and especially other courts, to knoAV AAdiat are the terms of office of the judges of the City Court of Montgomery, and that upon this act, as I construe it, much difficulty Avould be experienced in that regard, since tAvo or three or more full terms might have their inception. AA’ithin a single period of six years, etc., etc., and that it AA'ould be specially onerous upon the judges of this court, as of other courts, to have to keep their judicial knoAvledge abreast of the changes in judges, terms, etc. of said City Court. I am not inclined to increase the difficulties we already labor under on account of the *64violent legal presumption which, obtains as to the éxtent and accuracy of our common knowledge; but it does seem to me that if I can know and am forced to know the signature of a man whom I have never seen or heard of before simply because he is a public officer, if I must know the prominent facts of all history, of the sciences, of geography, of all the courses of nature, etc., etc., that I would experience little difficulty, comparatively speaking, in ascertaining from the journals of the State Senate, one of the very few records which is required to be and is printed and published broadcast, who was appointed and confirmed a judge of the City Court of Montgomery, when he was so appointed, and consequently when his term began find would end, if he survives and does not resign and is not removed.
But back of these considerations is one which completely overturns the whole argument of unwisdom, inconvenience and absurdity made against giving to this act the meaning its words require. Judicial office with new and full terms commencing -with the incumbency of every appointee of the original appointing power, and ending with the death, resignation or removal of such appointee, so far from being anomalous or unheard of in this State, have been provided for in every Constitution of the State, certainly down to 1868, and have been tenanted from time to time by different incumbents entitled to hold and holding for terms in no sense uniform as to the initial or final dates thereof; and the courts have not been sorely put to in respect of their judicial knowledge of such terms, nor has anybody ever supposed the system was unwise, or inconvenient or absurd. Under the Constitution of 1819, as amended in 1830, all judges were elected by the legislature for six years. By another amendment adopted in 1849, circuit, probate and inferior court judges were made elective by the people for six years, and it was provided that judicial elections should be held in November (immediately changed by the legislature to May) of each year whenever necessary to fill'vacancies, or rather to elect successors to such judges as might die, resign or be removed before serving out the six years they were entitled to serve. There wras further provision of law for the Governor to make temporary *65appointments, the appointees to Fold for the ensuing session of the General Assembly when the primary appointing power was in that body, and to the next annual election when the judges were elected by the people. And thus the law stood from 1830 and 1849 at lease to 1868, the constitutions of 1861 and 1865 making no change therein. See amendments to Constitution of 1819 adopted January, 1830, and in 1849, §§177 and 626, Code of 1852; Constitution of 1861, Art. V, §§11 and 12; Constitution of 1865, Art. VI, §§11 and 12; Code, 1867, §§218, 744, 745. Under these provisions, and perhaps also under the Constitution of 1868, all judges elected by the legislature or the people, as the case might be, were entitled to serve six years, and this whether the election in a particular case was in succession to a judge who had held for six years, or to one who had died, resigned or been removed at any time during the six years for which he had been elected; and in all cases the term ended with the incumbency, and the succeeding incumbent took a new, independent and full term of six years if he should so long live, and not resign or be removed. There was in no case nor under any circumstances any such thing as an “unexpired term” consequent upon the death, resignation or removal of an incumbent. The operation of this system is fully illustrated in the following instances: Judge Henry Goldthwaite Avas elected to the supreme bench in the winter of 1836-37, and again in the Avinter of 1842-43 to a second term. In June, 1843, in the first year of his second term he resigned; but in the winter of 1843-44 he was elected to succeed himself for a term of six years, thus having entered upon two separate terms of six years Avithin a year. Judge Ohilton resigned in 1855, in the midst of a term of six years. The legislature Avas then in session, and elected Hon. A. J. Walker to succeed him. Judge Walker held under this election, not for that part of the time for which Judge Ohilton had been elected, Avhich had not expired, but for the full term of six years. And so it was with the judges — circuit, probate and of inferior courts — elected by the people. They each had terms of six years, that is, each of them was entitled to “hold his office for six years,” t'he language of the law then of force and of *66the statute we have here being identical in this respect. The constitutional amendment of 1849 required all these judges to be elected by the people, and that the “first election” thereunder should be held on the same day throughout the State. The legislature at once fixed the first Monday in May in each year for these judicial elections. And so in May, 1850, all the circuit judges were elected, and each one so elected was entitled to “hold his office for six years.” Among others elected at this time were L. P. Walker for the 4th circuit, William R. Smith for the 7th, and George Goldthwaite for the 8th. Judge Walker resigned in February, 1852. On February 27th, 1852, John E. Moore was appointed by the Governor, to hold until the election in May following; and at that election Judge Moore was elected, and held under that election not until the time Walker’s term would have ended had he remained in office, but until May, 1858, a full term of six years. He was then re-elected for a new term of six years and resigned in 1863.
Judge Goldthwaite also resigned in February, 1852. John Gill Shorter was appointed by the Governor to hold till the following May. Then Judge Shorter was elected by the people for a full term of six years, and continued in office under that election until May, 1858, when he was re-elected.
Judge Smith resigned in September, 1851. On the 15th of that month, Turner Reavis was appointed to succeed him till next election in May, 1.852, when B. W. Huntington was elected for six years. Judge Huntington resigned, and was succeeded ad interim by Judge Reavis August 25th, 1853. Judge Reavis failing to hold until the time of election, A. B. Clitheral was appointed February 14th, 1854; and at the election in May following Edmund W. Pettus was elected for a term of six years. He, however, resigned in 1858, having served only four years of his term, but two years beyond the term of liis predecessor, Judge Smith, elected in 1850. Thus there were two ad interim and three permanent judges of the 7th circuit within four years, and there was the initiation within that time of three separate and distinct full terms of six years each — the very case put by those opposed to my Anew to show that *67sucli a thing is preposterous, unheard of, and impossible of conception. Many other instances might be given, but these will suffice.
Such was the law, therefore, in this State for many years, and such its uniform practical operation. It was never supposed to be an absurd law, and its execution did not put any insuperable burden upon the judicial knowledge of this court, or others, in respect of the terms of circuit and inferior court and probate judges in office; and this, though the record of their elections, etc., were not as accessible as if it had been embraced in the Senate journal. That it is not the laiv now as to all judges — of this court with the rest — is not due to any difficulties along the lines suggested; but to the consideration of the trouble and expense of holding so many elections, a consideration which became all the more important when Supreme Court judges and chancellors were also made elective by the'people in the Constitution of 1868. This consideration has obviously no force in respect of offices filled by the legislature, or by the Senate or by the Governor in conjunction with the Senate; and in respect of such offices — in respect of all offices indeed as to which the original, primary and full appointing power can be conveniently invoked upon the death, resignation or removal of an incumbent — there is no reason or occasion for having fixed terms of tenure, extending beyond the death or resignation or removal of an incumbent, no reason or occasion whatever for “unexpired terms.”
In view of the history of the State on this subject, and especially in view of the fact that no judge primarily elected by the legislature, or by the Senate, or appointed by the Governor with the advice, and consent of the Senate, had ever in the life of the State been given a fixed term extending beyond his own incumbency, involving an “unexpired term” on his death, resignation or removal, it would have been surprising to the last degree and wonderful indeed if the General Assembly of 1878-79 had not intended just what they have expressed in this act, that judges appointed under its first section, whether succeeding a judge who has served six years or one who had died, resigned or been removed in that time, should hold for full terms of six years if they *68should so long continue in office, thus wholly excluding the possibility of anything like an unexpired term.
I deem it unnecessary to pass upon the question whether the provision as to ad interim appointments is within the caption of the act. I am inclined to think it is, and should probably so hold if the decision of the point were necessary to a disposition of the case. But conceding it is not, the effect would be to invalidate the relator’s ad interim appointment and to leave unaffected the permanent appointment of the respondent by the Governor and Senate. Thus my only doubt in the case goes to the integrity of Winter’s temporary incumbency. Of Sayre’s right to the office for six years from the time of the'adjournment of the session of the General Assembly of 1896-97, I have no sort of doubt.
The foregoing opinion had not been reduced to writing when the case was decided; but I then stated my position orally, and said I would write down my opinion and file it in the cause. On consideration of the views above set forth, Brickell, C. J., and Haralson, J., concur with me, that there can be no such thing as an unexpired term in the office of judge of the City Court of Montgomery, that for this additional, and itself quite sufficient reason, section 17 of Article VI of the Constitution has no application to the office of judge of said court, and that the respondent, Sayre, was appointed, and is entitled to hold the office, for the full term of six years.